Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview Summary
On 2/19/2021, Applicant's representative confirmed that a terminal disclaimer has been filed and authorized the Examiner to proceed with a proposed claim amendment.

EXAMINER'S AMENDMENT
Claim 1 (currently amended).  A protective housing for a jumper cable, comprising: 
a flexible boot having an aperture for receiving a cable connector and comprising at least three portions corresponding to peripheral surfaces of the cable connector; 
a first portion having a first inner mold line (IML) surface corresponding to a coupler portion of the cable connector at a first end; 
a second portion having a second IML surface corresponding to a peripheral surface of the cable connector at a second end; 
an intermediate portion having an intermediate IML surface corresponding to a body portion of the cable connector between the first and second ends; 
and a plurality of elongate slots disposed along at least one of the IML surfaces and in fluid communication with one of the adjacent IML surfaces; 
wherein a length of each of the plurality of elongate slots is between twenty-five percent (25%) of the total intermediate IML surface and seventy-five percent (75%) of the total intermediate IML surface; wherein the plurality of elongate slots reduce the flexible material in frictional engagement with the cable connector; 


Claim 11 (currently amended).   A protective housing for a telecommunications interface comprising: 
a flexible boot having an aperture for receiving a cable connector and comprising at least three portions corresponding to peripheral surfaces of the cable connector; 
a first portion having a first inner mold line (IML) surface corresponding to a coupler portion of the cable connector at a first end; 
a second portion having a second IML surface corresponding to a peripheral surface of the cable connector at a second end; 
an intermediate portion having an intermediate IML surface corresponding to a body portion of the cable connector between the first and second ends a plurality of elongate slots disposed along at least one of the IML surfaces and in fluid communication with one of the adjacent IML surfaces; 
wherein the plurality of elongate slots provide a fluid to facilitate assembly and disassembly of the boot from the connector; 
wherein a length of each of the plurality or elongated slots is between twenty-five percent (25%) of the total intermediate IML surface and seventy-five percent (75%) of a total intermediate IML surface; 
wherein the plurality of elongate slots reduce the eliminate one-half (½) of the elastomeric flexible material in frictional engagement with the cable connector; 
and wherein a width of each of the plurality of elongate slots defines an arc of 



Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Zhou, Balcer, and Sykes does not disclose or suggest a plurality of elongate slots disposed along at least one of the IML surfaces and in fluid communication with one of the adjacent IML surfaces; wherein a length of each of the plurality of elongate slots is between twenty-five percent (25%) of the total intermediate IML surface and seventy-five percent (75%) of the total intermediate IML surface; wherein the plurality of elongate slots reduce the flexible material in frictional engagement with the cable connector; and wherein a width of each of the plurality of elongate slots defines an arc of 30 degrees.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723.  The examiner can normally be reached on Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STANLEY TSO/Primary Examiner, Art Unit 2847